MEMORANDUM**
- Julio Cesar Rodas appeals the 64-month sentence imposed following his guilty plea to conspiracy to distribute cocaine, 21 U.S.C. § 856(a)(1), and aiding and abetting, 18 U.S.C. § 2. We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We affirm.
Rodas contends that the district court erred by denying him a two-level decrease in his offense level under § U.S.S.G. 3B1.2(b) for what he contends was his minor role in the conspiracy. We review for clear error a district court’s determination that a defendant was not a minor or minimal participant. United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir.2001). *899A downward adjustment under U.S.S.G. § 3B1.2 “is to be used infrequently and only in exceptional circumstances.” United States v. Davis, 36 F.3d 1424, 1436 (9th Cir.1994.)
Because Rodas admitted to conspiring to distribute, and to possessing with the intent to distribute, a total of three kilograms of cocaine over two separate transactions, the district court did not clearly err by denying Rodas a minor-role reduction under § U.S.S.G. 3B1.2(b). See Murillo, 255 F.3d at 1179 (“Where drugs are present in significant quantities, that in itself is sufficient to deny a sentencing reduction [under U.S.S.G. § 3B1.2(b)].”); United States v. Antonakeas, 255 F.3d 714, 727 (9th Cir.2001) (upholding denial of U.S.S.G. § 3B1.2(b) adjustment because “a supplier of kilogram quantities of cocaine on multiple occasions is not deserving of any downward adjustment.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.